15 N.Y.3d 863 (2010)
936 N.E.2d 912
910 N.Y.S.2d 31
THE PEOPLE OF THE STATE OF NEW YORK, Appellant,
v.
CARLOS REYES, Respondent.
No. 227 SSM 46
Court of Appeals of New York.
Decided October 19, 2010.
*864 Cyrus R. Vance, Jr., District Attorney, New York City (Susan Axelrod and Alan Gadlin of counsel), for appellant.
Office of the Appellate Defender, New York City (Richard M. Greenberg, Heather L. Holloway and Rosemary Herbert of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.


*865 OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), appeal dismissed upon the ground that the reversal by the Appellate Division was not "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal" (CPL 450.90 [2] [a]; see People v Howard, 74 NY2d 943 [1989]).